Citation Nr: 1446409	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center


THE ISSUE

Basic eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's wife, R.M.B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Health Administration Center, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in Washington, DC in May 2014.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from February 2012 through August 2013, a September 2013 rating decision noting the Veteran's current Veteran's benefit award, along with the May 2014 Board hearing transcript.  A review of the documents in VBMS reveals documents pertinent to the Veteran's VA benefits dating back to his military service.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran is service-connected for bronchial asthma (10 percent disabling); old left sciatic nerve injury, mianly residuals (10 percent disabling); chronic tonsillitis with tonsillectomy (0 percent disabling); and scars, right leg (0 percent disabling).  He has also been awarded benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for status post aortic dissection, descending thoracic, aorta (100 percent disabling) and neurological deficit and depression (50 percent disabling).  


CONCLUSION OF LAW

Basic eligibility to CHAMPVA benefits for the Veteran's wife, R.M.B., is not established.  38 U.S.C.A. §§ 101(16), 1151, 1781 (West 2002 & Supp. 2013); 38 C.F.R. § 17.271 (2013); VAOPGCADV 22-97 (July 31, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1). 

In this case, the Board acknowledges that the Veteran has not been sent an adequate notice letter in connection with his claim for basic eligibility for CHAMPVA benefits.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the legal provisions pertaining to VA's duty to notify and to assist a claimant do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.). 

In this case, the facts are not in dispute.  As will be discussed below, resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the eligibility requirements for CHAMPVA benefits and 38 U.S.C.A. § 1151.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Law and Analysis

The Veteran is seeking eligibility for CHAMPVA benefits for his wife, R.M.B.  He contends that he is entitled to such benefits because he has a 100 percent disability evaluation due to treatment at a VA Medical Center. 

The law provides that the following persons are eligible for CHAMPVA benefits provided that they are not eligible for CHAMPUS/TRICARE or Medicare Part A (except as noted in § 17.271): (1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; (2) The surviving spouse or child of a veteran who died as a result of an adjudicated service-connected condition(s) or who at the time of death was adjudicated permanently and totally disabled from a service-connected conditions(s); (3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own willful misconduct; and (4) An eligible child who is pursuing full-time course of instruction approved under 38 U.S.C. Chapter 26 and who incurs a disabling illness or injury while pursuing such course (between terms, semesters, or quarters; or during a vacation or holiday period) that is not the result of his or her own willful misconduct and that results in the inability to continue or resume the chosen program of education must remain eligible for medical care until: (i) The end of the six-month period beginning on the date the disability is removed; or (ii) The end of the two-year period beginning on the date of the onset of the disability; or (iii) The twenty-third birthday of the child, whichever occurs first.  38 U.S.C.A. § 1781; 38 C.F.R. § 17.271. 

Pursuant to 38 U.S.C.A. § 101(16), "service-connected" means, with respect to disability or death, that such disability was incurred in or aggravated, or that the death resulted from disability incurred in or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1151(a) states that compensation under Chapter 11 of Title 38, United States Code, and DIC (dependency and indemnity compensation) under chapter 13, shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such disability or death were service-connected.  The same limitation existed in prior law as applicable to claims filed before October 1, 1997.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2013). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the requirements for basic eligibility for CHAMPVA benefits have not been met.  The Veteran is service-connected for bronchial asthma (10 percent disabling); old left sciatic nerve injury, mainly residuals (10 percent disabling); chronic tonsillitis with tonsillectomy (0 percent disabling); and scars, right leg (0 percent disabling).  The Veteran has also been awarded compensation for a disability arising out of his treatment at a VA facility. In this regard, VA treatment records show that the Veteran underwent a cardiac catheterization with PTCA and atherectomy of the mid LAD.  Immediately after or at the end of the procedure, the Veteran complained of abdominal pain.  He then underwent arteriography of the abdominal arteries which showed complex dissecting aneurysm starting just after origin of the left subclavian artery extending down to the right common iliac.  A June 1996 rating decision granted him compensation for status post aortic dissection, descending thoracic, aorta at 20 percent disabling.  The premise of the award was 38 U.S.C.A. § 1151. A subsequent January 1998 rating decision granted him compensation for neurological deficit and depression at 50 percent disabling.  By rating decision dated in May 1998 award for status post aortic dissection, descending thoracic, aorta from 50 percent to 100 percent.  As such, the Veteran has a 20 percent combined service-connected disability and a 100 combined percent disability evaluation pursuant to 38 U.S.C.A. § 1151. 

The General Counsel of VA was requested to furnish an opinion concerning whether a veteran's award of permanent and total disability or death pursuant to 38 U.S.C.A. § 1151 provides a basis for determining that the veteran is also an eligible CHAMPVA sponsor under 38 U.S.C.A. § 1151.  In an advisory opinion, VAOPGCADV 22-97 (July 31, 1997), the General Counsel  noted that 38 U.S.C. § 1151 provides certain veterans who suffer (added) disability or death as a result of VA surgical or medical treatment with quasi-service-connection with respect to such disability or death.  That allows the veterans or their survivors to receive disability or DIC benefits as if the disability or death had actually been service-connected. 

The General Counsel noted that section 1713 (now transferred and designated as section 1781) authorizes VA to pay medical care benefits to certain survivors and dependents of sponsoring-veterans who have a total and permanent disability resulting from a service-connected disability; who died as a result of such a disability; who at the time of death had a total and permanent disability resulting from service-connection; or who died in the active service in the line of duty not due to such person's own misconduct.  38 U.S.C. § 1781(a).  38 U.S.C.A. § 1151 provides quasi-service-connection only for purpose of establishing for monetary compensation under Chapters 11 or 13 or Title 38.  This section contains no reference to Chapter 17.  As for section 1781, that statute does not define "total disability, permanent in nature, resulting from a service-connected disability" and does not include or reference determinations of quasi-service-connection.  (For that matter, it must be noted the definition of 'service-connected' in 38 U.S.C. § 101(16) does not include a 'quasi-service-connected disability').  Moreover, section 1781 does not tie eligibility for CHAMPVA sponsorship to the receipt of 1151 benefits. 

The "quasi-service-connected" status accorded a qualifying veteran under section 1151, for purposes of determining an individual's eligibility for disability or DIC benefits, is not a basis for determining that the veteran is also an eligible CHAMPVA sponsor, for purposes of section 1781.  In other words, eligibility for CHAMPVA medical benefits under 38 U.S.C. § 1781 does not derive from an award of total and permanent disability or DIC compensation pursuant to 38 U.S.C. § 1151. 

The Court held, in Mintz v. Brown, 6 Vet. App. 277 (1994) that a finding of "as if" service connection under 38 U.S.C.A. § 1151 creates entitlement to certain benefits under chapters 11 and 13 of Title 38, but not under other provisions.  In other words, the Court acknowledged that different benefits flow from a grant of benefits pursuant to 38 U.S.C.A. § 1151.  Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).   This is consistent with the General Counsel's opinion, and provides additional support for the Board's conclusion in this case.  

During the May 2014 Board hearing, the Veteran noted the decision in  Kilpatrick; wherein the Federal Circuit purportedly decided in favor of the veteran when the veteran was denied special monthly compensation (SMC) because his 100 percent disability rating was based under the provisions of 38 U.S.C.A. § 1151.  However, the facts in Kilpatrick can be distinguished from the facts in this case.  Specifically, in Kilpatrick the dispute was over whether the veteran in that case was entitled to the same housing benefits under chapter 21 of title 38 that would be available to a veteran with a service-connected disability.  That question turned on the interpretation of section 2101(a), which provides that chapter 21 benefits may be extended to "any veteran who is entitled to compensation under chapter 11 of this title for permanent and total service-connected disability."  According to the government, section 2101(a) means that chapter 21 benefits are available only to that subset of all chapter 11 beneficiaries who receive compensation for a permanent and total service-connected disability.  According to the veteran in that case, section 2101(a) means that chapter 21 benefits are available to all persons who are compensated under chapter 11 in the same manner as veterans with permanent and total service-connected disabilities.  The difference was that the veteran qualified under the second interpretation of the statutory language, but not under the first.  The Federal Circuit ultimately concluded that the plain language of section 2101(a) did not answer the case, and was persuaded by an examination of the historical background of section 2101(a) that Congress directly addressed the issue presented in this case and intended for persons disabled by VA medical or surgical treatment, such as the veteran in Kilpatrick, to be eligible for specially adapted housing benefits under that section.  For that reason, the Federal Circuit upheld the ruling of the Veterans Court that the veteran in Kilpatrick was eligible for benefits under 38 U.S.C. § 2101(a) in the same manner as if his disability were service-connected.

In this case, the Veteran is not seeking SMC, rather he is seeking benefits under CHAMPVA.  As such, the ruling in Kilpatrick has no bearing in this case.  Accordingly, the claim is denied.


ORDER

Basic eligibility for CHAMPVA benefits for the Veteran's wife, R.M.B., is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


